Appeal from an order of the Family Court, Kings County (Palmer, J.), dated August 22,1979, which, after a fact-finding hearing, determined that appellant had committed acts which, if done by an adult, would constitute the crime of assault in the third degree, adjudged him to be a juvenile delinquent, and placed him on probation. Order reversed, on the law, without costs or disbursements, and petition dismissed. In the petition filed against appellant, it was alleged that he had engaged in an act which, if done by an adult, would constitute the crime of assault in the third degree. There being sufficient evidence in the record to establish appellant’s intent to cause physical injury to the complainant beyond a reasonable doubt, the sole remaining question is whether it was established beyond a reasonable doubt that complainant sustained physical injury within the purview of subdivision 9 of section 10.00 of the Penal Law. We answer that question in the negative. At the fact-finding hearing the complainant testified that appellant, with a clenched fist, punched him on the left side of his collarbone. According to appellant, and as found by the Family Court, however, the complainant had been pushed by appellant. The sole evidence of injury was the complainant’s testimony that he experienced pain for approximately two days and that he could not use his arm for one day. Without more, such evidence of injury does not reach that objective level where the determination of the trier of fact should not be disturbed (see Matter of Philip A., 49 NY2d 198). Lazer, J.P., Rabin, Gulotta and Cohalan, JJ., concur.